    Case 1:20-cr-00051-H-BU Document 25 Filed 08/31/20             Page 1 of 1 PageID 47



                            I,NITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  ABILENE DWISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                           NO. 1:20-CR-051-01-H

MARTYzuCHTER(1),
     Defendant-


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE UMTED STATES MAGISTRATE JUDGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance witit 28 U.S.C.

$   636OXl), the undersigred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          oatea    tugrrrtl I ,zozo


                                            JAME WESLEY HENDRIX
                                                  STATES DISTRICT ruDGE
